IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,199



             EX PARTE RICARDO FLORES RODRIGUEZ III, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. CR-3355-06-G IN THE 370TH DISTRICT COURT
                         FROM HIDALGO COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and

sentenced to ten years’ imprisonment. He did not appeal his conviction.

        Applicant contends that the charges in this cause were dismissed and that he should not be

serving a sentence in the Texas Department of Criminal Justice–Correctional Institutions Divisions.

According to the record, Applicant filed a motion to withdraw his guilty plea. After holding a

hearing, the trial court orally granted Applicant’s motion, but it did not sign the written order
                                                                                                        2

Applicant had prepared. The trial court then granted the State’s motion to dismiss the charges, but

because the order granting Applicant’s motion to withdraw his plea was never signed, the trial court

did not have the authority to dismiss the charges. See TEX . R. APP . P. 21.8(b).

        On October 1, 2008, we remanded this application and directed the trial court to order

counsel to file an affidavit. On remand, counsel filed an affidavit stating that he either did not check

to determine if the trial court had signed the order or mistook the order for a different order. The trial

court concluded that counsel rendered ineffective assistance and recommended that we grant

Applicant relief. We agree. Accordingly, Applicant is ordered returned to that time at which he may

file a motion for new trial. All time limits shall be calculated as if the sentence had been imposed

on the date on which the mandate of this Court issues.



Delivered: August 19, 2009
Do Not Publish